J-S45013-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                             Appellee

                        v.

    JEFFREY CARTER,

                             Appellant                 No. 3317 EDA 2018


             Appeal from the PCRA Order Entered October 18, 2018
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0005083-2015


BEFORE: BENDER, P.J.E., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                      FILED OCTOBER 07, 2019

        Appellant, Jeffrey Carter, appeals from the post-conviction court’s order

denying his first, timely petition under the Post Conviction Relief Act, 42

Pa.C.S. §§ 9541-9546. We affirm.

        The PCRA court summarized the facts of Appellant’s case, as follows:
              On the evening of April 15, 2012, [Appellant] and Antwine
        Holder went to rob the decedent, David Cintron, in his camper that
        was parked outside of the Renaissance Apartments at 4200
        Woodhaven Road in Philadelphia. [Appellant] and Holder knew
        Cintron because Cintron sold drugs to them. During the course of
        the robbery, Cintron was shot in the lower back. After being shot,
        Cintron crawled out of his camper and entered an apartment on
        the ground level of the Renaissance Apartments through the living
        room window. Later, police officers discovered Cintron’s body in
        the living room of the apartment.         The medical examiner


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S45013-19


      determined that the cause of death was the gunshot wound to his
      lower back.

             Philadelphia police detectives then conducted an
      investigation of the shooting. Detectives interviewed Holder,
      Brian Camacho, and [Appellant’s] then-girlfriend, Jennifer Patton.
      All three individuals told detectives that [Appellant] and Holder
      planned to go to the camper to rob Cintron, and that Cintron was
      shot during the course of the robbery. Moreover, the three also
      told detectives that after the robbery and shooting, [Appellant]
      and Holder returned to their apartment, where Camacho and
      Patton also had been staying. There, [Appellant] stated that the
      robbery “wasn’t supposed to go down like that,” and that he did
      not know what he was thinking. [Appellant] also told Camacho
      and Patton not to contact him, not to call the police, and to keep
      quiet.

PCRA Court Opinion (PCO), 2/15/19, at 1-2 (citations to the record omitted).

      On March 18, 2016, Appellant entered a negotiated guilty plea to third-

degree murder and possession of a firearm by a person prohibited. That same

day, the court imposed the agreed-upon, aggregate sentence of 18 to 40

years’ imprisonment. Appellant did not file a direct appeal.

      Instead, on April 13, 2017, Appellant filed a pro se PCRA petition.

Counsel was appointed and an amended petition was filed on February 8,

2018. Therein, Appellant alleged that his trial counsel acted ineffectively by

coercing him into pleading guilty. On August 24, 2018, the PCRA court issued

a Pa.R.Crim.P. 907 notice of its intent to dismiss Appellant’s petition without

a hearing. Appellant did not respond, and on October 18, 2018, the court

issued an order dismissing his petition.

      Appellant filed a timely notice of appeal, and he also timely complied

with the PCRA court’s order to file a Pa.R.A.P. 1925(b) concise statement of



                                     -2-
J-S45013-19



errors complained of on appeal. The PCRA court filed a Rule 1925(a) opinion

on February 15, 2019. Herein, Appellant states one issue for our review: “Did

the … PCRA [c]ourt err when it denied [Appellant’s] [p]etition for [r]elief

without granting a hearing?” Appellant’s Brief at 3.

      We begin by recognizing that:

            Our standard of review of the denial of a PCRA petition is
      limited to examining whether the evidence of record supports the
      court’s determination and whether its decision is free of legal
      error. Commonwealth v. Conway, 14 A.3d 101 (Pa. Super.
      2011), appeal denied, 612 Pa. 687, 29 A.3d 795 (2011). This
      Court grants great deference to the findings of the PCRA court if
      the record contains any support for those findings.
      Commonwealth v. Boyd, 923 A.2d 513 (Pa. Super. 2007),
      appeal denied, 593 Pa. 754, 932 A.2d 74 (2007). “[A] petitioner
      is not entitled to a PCRA hearing as a matter of right; the PCRA
      court can decline to hold a hearing if there is no genuine issue
      concerning any material fact and the petitioner is not entitled to
      post-conviction collateral relief, and no purpose would be served
      by any further proceedings.” Commonwealth v. Taylor, 933
      A.2d 1035, 1040 (Pa. Super. 2007), appeal denied, 597 Pa. 715,
      951 A.2d 1163 (2008); Pa.R.Crim.P. 907(1).

            “A reviewing court on appeal must examine each of the
      issues raised in the PCRA petition in light of the record in order to
      determine whether the PCRA court erred in concluding that there
      were no genuine issues of material fact and in denying relief
      without an evidentiary hearing.”              Commonwealth v.
      Derrickson, 923 A.2d 466, 468 (Pa. Super. 2007), appeal denied,
      594 Pa. 685, 934 A.2d 72 (2007).

Commonwealth v. Smith, 121 A.3d 1049, 1052 (Pa. Super. 2015).

      In this case, Appellant contends that the PCRA court erred by not

conducting an evidentiary hearing on his claim that his trial counsel coerced

him into pleading guilty. According to Appellant, “[t]he [c]ourt needed to hear

from [him] as to his mental state at the time of the [p]lea and the [c]ourt


                                      -3-
J-S45013-19



should have heard from trial counsel so that all the information could be before

the [c]ourt.”   Appellant’s Brief at 9.   However, Appellant makes only bald

claims regarding how, exactly, his trial counsel ostensibly coerced him to plead

guilty. For instance, he states that counsel overcame his will, and substituted

counsel’s own judgment for that of Appellant, yet Appellant offers no

explanation of how counsel did this. See id. Similarly, Appellant claims that

his counsel used “psychological coercion” to force him to plead guilty, but he

does not specify what tactics counsel used to do so. Id. at 8.

      When considering Appellant’s bald assertions of coercion by his trial

counsel against the record of his guilty plea colloquy, it is apparent that

Appellant has not established an issue of material fact warranting a PCRA

hearing. Namely, as the PCRA court observes:

      The record of the guilty plea colloquy … refutes [Appellant’s] claim
      that counsel coerced or threatened him into entering his plea, and
      establishes that [Appellant’s] plea was both knowing and
      voluntary. See N.T.[,] 3/18/2016[,] at 5-21. First, after the
      [c]ourt asked [Appellant] whether he had completed and signed
      the written guilty plea colloquy form of his own free will,
      [Appellant] affirmed that he had. [Id.] at 6. Next, [Appellant]
      acknowledged that he understood his right to a trial, the
      Commonwealth’s burden of proof at trial, that he was presumed
      to be innocent of all charges brought against him by the
      Commonwealth, and that he was not required to plead guilty.
      [Id.] at 7, 9-12. While discussing the terms of the negotiated
      plea agreement, the [c]ourt informed [Appellant] that in exchange
      for [his] pleading guilty, the Commonwealth would drop the first
      and second degree murder charges, each of which would carry a
      mandatory sentence of life imprisonment without parole. [Id.] at
      19. After the [c]ourt stated the plea agreement on the record,
      [Appellant] specifically denied that anyone had promised him
      anything, or threatened him in anyway, or forced him to plead
      guilty. [Id.] at 20. [Appellant] affirmed that he was pleading

                                     -4-
J-S45013-19


      guilty of his own free will and that he was satisfied with [his
      counsel’s] representation. [Id.] at 20-21.

            Accordingly, [Appellant’s] claim that he was coerced into
      pleading guilty is refuted by his own statements, under oath,
      during the plea colloquy. Moreover, there is no evidence in the
      record to suggest that [Appellant’s] guilty plea was in any manner
      unknowing or involuntary. No relief is due.

PCO at 5-6.

      Given Appellant’s failure to identify any specific ways in which his trial

counsel allegedly coerced him into entering his guilty plea, the record supports

the PCRA court’s decision to dismiss his ineffectiveness claim without a

hearing.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/19




                                     -5-